         Case 2:20-cr-00035-JFW Document 19 Filed 03/09/20 Page 1 of 1 Page ID #:83



                                                                                     CL


                                           UNITED STATES DISTRIG~ CO RT                   ~           y LULU
                                          CENTRAL DISTRICT OF CALIFO
                                                                                   CENTRAL DIS    T OF CALIFORNIA
    United States of America.                                     CASE NUMBER--- --

                                                    PLAINTIFF    ~v -- C`~
                                                                         '~v~S                         J~~~/
                                  V.


   `~(,~„~1
          ~ 1
                            J~,,,,(ice,
                            ~   r `<t`         DEFENDANT(S).
                                                                 DESIGNATION AND APPEARANCE OF COUNSEL


                                               DESYGNATION OF COUNSEL

      ~-I~, the de igned defen~da~t in the above-numbered case, hereby designate and appoint
       _`dY~-~~ ~ ' ~/`~ ~                                                    ,Esquire,as my attorney to appear for
  me throughout all proceedings in this case.


~.`~.~ ~1 f ~ozo
 Date                                                      Defe►rdant's SYgha re

                                                                 v ~~~~~vv ,~~
                                                           crry anisare
                                                                   d   '~—'—




                                              APPEARANCE OF COUNSEL

        I, r.JGn ~ ~ ~ ~ ~ JI ~1 ~
                                                                                              Attorney at law duly admitted to
practice before the United States District Court for the Central District of California, hereby consent
                                                                                                        to my designation and
appointment as counsel for the above-named defendant. The Clerk is therefore requested
                                                                                                  to enter my appearance as
defendant's counsel.

          Receipt is hereby acknowledged of a copy of the Indictment or               in this case.

Date
     031~ J~~~~                                           Attorney's       a~

      ~~kz~~~
Cal~rnfa State Bar Number
                                                           I~IDU
                                                          Street Address


                                                          city, sra~, zrP c e


                                                          Telephone Number                  Fax Number

                                                                  ~ ~2~ ~ ~~ ~ I~ hk~'~ rvc . C' ~i
                                                         E-maf!~ess




CR-14 (Ol/0'~                             DESYGNATION AND APPEARANCE OF COUNSEL
